         Case 1:19-cv-00192-DLB Document 1-7 Filed 01/18/19 Page 1 of 5



                     WARRANTY OF TITLE
                            AND
                 INDEMNIFICATION AGREEMENT
   BEFORE ME, the undersigned authority personally appeared Melisa Obetz
and Seth Obetz ("Affiants"), Individually, and by Melisa Obetz as President of
G-FORCE SPORTFISHING, INC., a Delaware Limited Liability Company
("Seller"), whose address is 917 White Oak Road, Manheim, PA 17545, United
States of America, who being duly sworn, on oath, deposes and says that:

1. Seller is the owner of the following described Vessel, to wit:
               Vessel Name:               "G-Force"
               Official Number            1178391 (USCG)
               Hull I.D. No:              CYE00002J506
               Manufacturer:              CAISON YACHTS, INC.
               Model and Year:            64' Caison MIY (2006)

TOGETHER with all gear, machinery, equipment, furnishing and all other articles,
necessaries and appurtenances thereunto appertaining and belonging to the Vessel,

2.   The Vessel is currently registered in the Unites States registry.

3.   Affiants represent and warrant that Seller has, and will transfer to BNP
     VENTURES, LLC, a Maryland Limited Liability Company, whose address is
     7722 Briarstone Court, Ellicott City, MD 21043 , ("Buyer"), good, valid and
     marketable title to the Vessel and the Vessel is free and clear of all mortgages,
     liens, taxes, charges, encumbrances, judgements and claims during the
     ownership of Seller.

4. Affiants represent and warrant that Seller has, and will transfer Buyer, good,
   valid and marketable title to the personal property contained in the Vessel and
   such personal property is free and clear of all liens, taxes, charges,
   encumbrances judgements and claims of every nature whatsoever, during the
   ownership of Seller, except as specified herein.

5. No individual or entity is owed for any outstanding services, dockage, supplies,
   labors, repairs or materials rendered to, or for the benefit of, the Vessel, during
   the ownership of Seller, unless ordered by Buyer .
                                             .l.

                                      Warranty of Title
                                M/V G-FORCE (USCG: 1178391)




                                                                                     Exhibit F
                                                                --   -- --------
        Case 1:19-cv-00192-DLB Document 1-7 Filed 01/18/19 Page 2 of 5



6. There are no liens in custodial legis, liens for unpaid crew wages and
   maintenance and cure, liens for salvage and general average, liens for tort
   claims, foreclosure of First Preferred Ship' s Mortgage under any applicable law,
   liens for contract claims under any applicable law, liens of maritime nature,
   mechanic ' s, materialmen ' s, laborer's, dockage or supplier's liens, on the Vessel,
   during the ownership of Seller.

7. Seller is in sole possession of the Vessel and there are no other parties with a
   claim of possession to the Vessel or the aforesaid personal property, including
   claims for future use or charter of the Vessel.
8. The Vessel is not the subject of any pending litigation and there are no
   unsatisfied judgements against it nor are there any personal injury claims now
   outstanding, or possible of assertion, against the Vessel, during the ownership
   of Seller.
9. This Warranty of Title and Indemnification Agreement is made for the purpose
   of inducing Buyer to purchase the Vessel.
lO.Affiants agree that should funds be required to satisfy any existing mortgage or
   mortgages, and/or liens or judgements that have attached to the Vessel, or
   proceeds thereof, Affiants will immediately upon notification provide Buyer
   any and all funds necessary to obtain satisfactions; as long as the mortgages,
   liens or judgments occurred during the ownership of Seller.
11.Affiants represent and warrant that they are acting in their individual capacities.

12.Melisa Obetz represents and warrants that she is acting as President of G-Force
   Sportfishing, Inc.
13.Affiants agree to indemnify and hold harmless Buyer from any and all liability
   and attorneys ' fees and costs resulting from a breach of the representations,
   warranties , and statements made in this Warranty of Title and Indemnification
   Agreement and from any and all claims of whatsoever nature asserted against
   the Buyer arising by reason of any actions or omissions of Seller occurring
   during Seller' s ownership of the Vessel and any and all attorneys ' fees and
   costs related thereto.


                                          2
                                    Warranty of Title
                              M/V G-FORCE (USCG: 1178391)
         Case 1:19-cv-00192-DLB Document 1-7 Filed 01/18/19 Page 3 of 5



                                                        SELLER:

                                                        G-FORCE SPORTFISHING, INC.

                                                                            ~                      (SEAL)




         PP
State of ------------------                    §

County of   1-(;4 /1 t-t1~                     §

_________________ , to wit:                    §



        I HEREBY CERTIFY that on this                   ~
                                                day of ;;,             /v                '
                                                                                two thousand and
eighteen, before me, the subscriber, a Notary Public of the State and Country aforesaid,
personally appeared, Melisa Obetz, as President of G-Force Sportfishing, Inc. , to me known, (or
satisfactorily proven), to be the individual who executed the foregoing instrument, and
acknowledged to me that she executed the same, in the capacity herein stated and for the
purposes herein contained and in my presence, signed and sealed the same.

WITNESS my hand and notarial seal.

         Commonwealth of Pennsylvania - Notary Seal
             Melanie Weinhold, Notary Public
                   LancasterCounty
            My commission expires July 9, 2022
              Commission number 1284582                         My Commission Expires:       "7/a/2tJZz..--
         Member. PennsylvanIa AssocIatIon of Notaries




                                                            4
                                                   Warranty ofTitle
                                          M/V G-FORCE (USCG: 1178391)
             Case 1:19-cv-00192-DLB Document 1-7 Filed 01/18/19 Page 4 of 5



14.Affiants are familiar with the nature of an oath and with the penalties for falsely
   swearing to the statements made in an instrument of this nature, and Affiants
   further certify that they have read the full facts of this Warranty of Title and
   Indemnification Agreement and understand its context.



                                                          By:
                                                              ---u. wWftL
                                                          AFFIANTS:          .    J!JJJ.

                                                                  Melisa Obetz, Individua
                                                                                           1   /~



                                                              ~{).,£~
                                                          By:     Seth Obetz, Individually



State of   --"f'.-~---L--_ _ _ _ __                §

County of     iatZady                              §

_ _ _ _ _ _ _ _ _ , to wit:                        §



        I HEREBY CERTIFY that on this            day of   L            k/(r                    '
                                                                                 two thousand and
eighteen, before me, the subscriber, a Notary Public of the State and Country aforesaid,
personally appeared, Meli sa and Seth Obetz, Individually, to me known, (or satisfactorily
proven), to be the individual who executed the foregoing instrument, and acknowledged to me
that he/she executed the same, in the capacity herein stated and for the purposes herein contained
and in my presence, signed and sealed the same.

WITNESS my hand and notalial seal.


           Commonwealth of Pennsylvania - Notary Seal
              Melanie Weinhold , Notary Public
                     Lancaster County
             My commission expires July 9, 2022
               Commission number 1284582
                                                                   My Commission Expires:          J/g/rJak1::.
           Member, Pennsylvania Association of Notaries




                                                              3
                                                    Warranty of Title
                                              M/V G-FORCE (USCG: 1178391)
           Case 1:19-cv-00192-DLB Document 1-7 Filed 01/18/19 Page 5 of 5


                             BUYER'S ACKNOWLEDGEMENT


                                                                                       (SEAL)
                                               By:     Bill   tener, Managing Member

State of                               §

County of                              §

United States of America, to wit:      §



        I HEREBY CERTIFY that on this CO day of b C1iA,~2 J                  , two thousand and
eighteen, before me, the subscriber, a Notary Public of1 the State and Country aforesaid,
personally appeared, Bill Keller, as Managing Member of BnP Ventures, LLC., to me known, (or
satisfactorily proven), to be the individual who executed the foregoing instrument, and
acknowledged to me that he executed the same, in the capacity herein stated and for the purposes
herein contained and in my presence, signed and sealed the same.

WITNESS my hand and notarial seal.

                                                               /
                                                        My Commission Expires:


                                                       TODD     ('I.   LOCHNER
                                                        NOTARY PUBLIC
                                                     ANNEARUNDELCOUNTY
                                                          MARYLAND
                                                MY COMMISSION EXPIRES NOV. 3, 2019




                                                                                                   .-




                                                   5
                                           Warranty of Title
                                    M/V G-FORCE (USCG: 1178391)
